Exhibit 10.25

Mr. Ken Xie

July 20, 2012

Page 2

July 20, 2012

Mr. Ken Xie

[Address]

Re: Offer to Join the Board of Directors of Telenav, Inc.

Dear Ken:

I am pleased to extend you an offer to join the Board of Directors (the “Board”)
of Telenav, Inc. (“Telenav”). Your appointment to the Board is subject to the
approval of Telenav’s Board of Directors and the following outlines certain of
your responsibilities as a member of the Board, which responsibilities will
commence at the Board meeting held in July, 2012, or as soon thereafter as Board
of Director approval is obtained:

 

  •  

Generally: You shall have all responsibilities of a Director of the Company
imposed by Delaware or applicable law, the Certificate of Incorporation, as may
be amended from time to time, and Bylaws, as may be amended from time to time,
of Telenav. These responsibilities shall include, but shall not be limited to,
the following:

 

  •  

Attendance: Use best efforts to attend scheduled meetings of the Board;

 

  •  

Act as a Fiduciary: Represent the stockholders and the interests of Telenav as a
fiduciary;

 

  •  

Participation: Participate as a full voting member of the Board in setting
overall objectives, approving plans and programs of operation, formulating
general policies, offering advice and counsel, serving on Board Committees, and
reviewing management performance; and

As a member of the Board, you agree to execute an acknowledgement in the form
attached hereto. In addition, upon your joining the Board, Telenav will enter
into a customary indemnification agreement with you.

In consideration for your joining the Board, the Company will grant to you a
Restricted Stock Unit (“RSU”) in the amount of 20,000 shares of Common Stock of
Telenav which will vest annually over four years; provided, however, that upon
the closing of a change of control, the remaining unvested portion of the RSU
shall become fully vested and exercisable. The RSU grant will be made subject to
the terms and conditions of the Company’s stock option plan. In addition,
annually thereafter on the date of the Company’s Stockholder Meeting, the
Company will grant an additional RSU in the amount of 5,000 shares of Common
Stock of Telenav which will be subject to the same terms as noted above. There
will be cash compensation of $25,000 per year, paid quarterly in arrears. The
RSUs set forth above shall be in lieu of any and all awards set forth in
Section 11 of the Company’s 2009 Equity Incentive Plan.”



--------------------------------------------------------------------------------

Mr. Ken Xie

July 20, 2012

Page 2

I trust that this offer is satisfactory to you and look forward to you joining
the Company as a member of the Board. Please indicate your acceptance of this
offer by signing below and returning one copy of this offer to me by July     ,
2012. By signing below you acknowledge that you have read this agreement and
fully understand the nature and effect of it and the terms contained herein and
that the said terms are fair and reasonable and correctly set out your
understanding and intention.

Ken, I look forward to having you on board with Telenav and trust your
relationship with Telenav will be challenging and exciting.

Yours very truly,

/s/ HP Jin

HP Jin

President and Chief Executive Officer

Telenav, Inc.

I, Ken Xie, accept the offer as stated above.

 

Signature:

 

/s/ Ken Xie

Date: July 30, 2012